                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


HILL COUNTRY INDUSTRIES, INC.,                    §
                                                  §
                   Plaintiff,                     §                    SA-19-CV-00404-FB
                                                  §
vs.                                               §
                                                  §
PLANET WEALTH INTERNATIONAL                       §
CORP,                                             §
                                                  §
                   Defendant.                     §

                                             ORDER

       Before the Court in the above-styled cause of action is the Motion to Withdraw as

Counsel of Record for the Plaintiff [#19] filed by Plaintiff’s counsel. By their motion, John W.

Hodges, Jr. and Griffith “Hunter” Thomas, II and the law firm of Hodges & Thomas, PLLC ask

the Court to allow them to withdraw as attorneys of record for Plaintiff Hill Country Industries,

Inc. due to irreconcilable differences of opinion as to that nature of the attorney/client

relationship. Defendant has no opposition to the motion. But Mr. Hodges and Mr. Thomas

indicate in their motion they have not been able to secure Plaintiff’s written consent to the

withdrawal, despite notifying Plaintiff of their intent to withdraw.

       On February 26, 2020, the Court issued an Order explaining that corporations cannot

proceed in federal court without representation by counsel.            See Sw. Express Co., Inc. v.

Interstate Commerce Comm’n, 670 F.2d 53, 55 (5th Cir. 1982). The Order directed Mr. Hodges

and Mr. Thomas to serve Plaintiff with a copy of the Order and their motion to withdraw, as well

as a letter explaining that they are seeking to withdraw and that Plaintiff must find substitute

counsel or face the possibility of dismissal of its claims. The Order further directed Mr. Hodges




                                                 1
and Mr. Thomas to file an advisory with the Court attaching the letter for the Court’s review as

well as confirmation of the delivery of the letter.

        To date, the Court has not received any such advisory. Approximately four weeks have

passed since the Court issued its Order. The Court will therefore deny the motion to withdraw.

If counsel wishes to re-file their motion, they should include the previously ordered advisory and

attached letter.

        IT IS THEREFORE ORDERED that the Motion to Withdraw as Counsel of Record for

the Plaintiff [#19] is DENIED.

        SIGNED this 24th day of March, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
